DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 and 6-11 are pending and under examination.
Claims 5 has been canceled.

Response to Amendment
Applicants amendments to the claims received on 03/04/2021 have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 11/04/2020. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 03/04/2021, the previous prior art rejection based on Champseix, with respect to claims 1-10, has been withdrawn and a new prior art rejection has been set forth (see below).  Furthermore, the prior art rejection based on Le Comte, with respect to claim 11, has been withdrawn and a new prior art rejection has been set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 9-10 recite “a respective tube from one of the positions in the rack received in the agitator”.  However, applicant(s) previously recite in claim 1 line 6 “the agitator comprises at least three racks”.  Therefore, it is unclear which of the three racks Applicant(s) are intending as having a respective tube from one of the position in the rack received in the agitator.  Perhaps Applicant(s) intend to recite “a respective tube from one of the positions in one of the racks received in the agitator”?
Claims 2-10 are rejected by virtue of claim dependency.

Claim 3 recites “a final rack location”.  This is confusing because Applicant(s) previously recite “a final tube location” with respect to the scheduler determining the position of a tube on a rack in claims 1 and 2, which claim 3 is dependent from, and it is unclear if Applicant(s) are intending to recite “the final tube location” rather than “a final rack location” since the claim 

Claim 11 lines 9-11 recite “wherein the final tube location is different from the tube location when the rack that originally received into the device”.  This is ambiguous because it is not grammatically correct and it is unclear what Applicant(s) are intending by this phrase.  Perhaps Applicant(s) intend to recite “wherein the final tube location is different from the tube location when the rack was originally received into the device”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Champseix et al. (US Patent No. 5,665,309; Date of Patent: Sep. 9, 1997; already of record – hereinafter “Champseix”), in view of Kontos et al. (US 2014/0133264; Pub. Date: May 15, 2014; already of record – hereinafter “Kontos”), and further in view of Akutsu et al. (US 2014/0294699; Pub. Date: Oct. 2, 2014; hereinafter “Akutsu”).

Regarding claim 1, Champseix teaches a device for agitating and collecting biological liquid samples (Champseix; col. 2 lines 41-49), comprising 
an agitator configured to agitate a plurality of racks (Champseix; fig. 1, col. 4 lines 54-60, col. 5 lines 49-53), 
wherein each rack of the plurality of racks has a plurality of positions configured to receive a tube in each of the positions (Champseix; col. 4 lines 54-60), and 
a sampling apparatus capable of collecting a biological liquid sample in a respective tube (Champseix; fig. 1, #6, col. 4 lines 61-67, col. 5 lines 1-6), 
a changer capable of gripping a respective tube from one of the positions in the rack received in the agitator, the changer being capable of moving a respective tube to the sampling apparatus (Champseix; fig. 4, #31, col. 4 lines 61-67, col 5, lines 1-6, col. 7 lines 42-56), and 
a controller (Champseix; col. 9 lines 33-35) 
wherein a final tube location is designated as one rack on the agitator and one position within the one rack on the agitator (Champseix; fig. 3, col. 7 lines 22-25), 
wherein the final tube location can be different from an initial tube location when the rack that originally contained the tube was introduced into the device (Champseix; fig. 3, col. 7 lines 22-25), and 
configured to control the changer to grip a respective tube, present a respective tube to the sampling apparatus and replace a respective tube after sampling to said final tube location (Champseix; col. 4 lines 61-67, col 5, lines 1-6).
Champseix does not teach the agitator comprises at least three racks and is capable of agitating the at least three racks simultaneously.
However, Kontos teaches the analogous art of an agitator configured to agitate a plurality of racks (Kontos; fig. 1(A-B), #101(1), [0016, 0037]) wherein the agitator is capable of agitating at least three racks simultaneously (Kontos; fig. 2A, #106, [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the agitator of Champseix, to comprise at least three racks that are capable of being agitated simultaneously, as taught by Kontos, because Kontos teaches the agitator capable of agitating at least three racks simultaneously allows for sample racks of different configurations, including size and shape, to be mounted on the agitator (Kotons; [0019]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Champseix and Kontos both teach an agitator configured to agitate a plurality of racks (Kontos; fig. 1(A-B), #101(1), [0016, 0037]).
Modified Champseix does not teach a scheduler wherein the controller is configured to control the scheduler to determine tube destination data and rack destination data, wherein the scheduler determines a final tube location based on the tube destination data, and the rack destination data received by the device, wherein the scheduler is further configured to control the changer.
However, Akutsu teaches the analogous art of a changer capable of gripping a respective tube and moving a respective tube (Akutsu; figs. 2-3, #111, #112, [0046-0049]), and a controller (Akutsu; fig, 1, #1, [0043]) comprising a scheduler (Akutsu; fig. 5, #301, #311, #312, #313, #314, [0088, 0089]) wherein the controller is configured to control the scheduler to determine tube destination data and rack destination data (Akutsu teaches a specimen bar code reader; fig. 1, #22, [0030, 0042], that sends analysis item information about the specimen to the control computer; [0043], and determines a transfer destination rack based on the analysis item information read by the specimen bar code reader; [0043].  Akutsu additionally teaches rack destination data is configured via the transfer machine setting screen; fig. 5, #311, #312, #313, #314, [0089]), wherein the scheduler determines a final tube location based on the tube destination data, and the rack destination data received by the device (Akutsu; [0043]), and the scheduler is further configured to control the changer (Akutsu; [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control of modified Champseix to further include a scheduler wherein the control is configured to control the scheduler to determine tube destination data and rack destination data, a final tube location based on the tube destination data and the rack destination data received by the device, and the changer, as taught by Akutsu, because Akutsu teaches the scheduler that determines a final tube location based on the tube destination data and rack destination data improves the total throughput of the device (Akutsu; [0015]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Champseix and Akutsu both teach a changer capable of gripping a respective tube and moving a respective tube (Akutsu; figs. 2-3, #111, #112, [0046-0049]), and a controller (Akutsu; fig, 1, #1, [0043]).

Regarding claim 2, modified Champseix teaches the device according to claim 1 above, wherein the scheduler is configured to choose the final tube location from among free positions on a respective rack that has the same tube destination data (The modification of modified Champseix to further include the scheduler of Akutsu has previously been discussed above.  Akutsu additionally teaches choosing the final tube location from among free positions on a respective rack having the same tube destination data; figs. 3 & 5, [0043, 0089]).  

Regarding claim 3, modified Champseix teaches the device according to claim 2 above, wherein the scheduler is configured to determine, as a final rack location, a first sequentially empty position on the rack (The modification of modified Champseix to further include the scheduler of Akutsu has previously been discussed above.  Akutsu additionally teaches the scheduler is configured to determine, as a final rack location, a first sequentially empty position on the rack; fig. 3).

Regarding claim 4, modified Champseix teaches the device according to claim 1 above, wherein the scheduler is configured to reset the rack destination data when a respective rack is introduced into the device.  (The modification of Champseix to further include the scheduler of Akutsu has previously been discussed in claim 1 above.  Akutsu additionally teaches the scheduler determines rack destination data when a respective rack is loaded from a respective tray; Akutsu; fig. 5, #311, #312, #313, #314, [0089] – therefore the scheduler resetting destination data when a rack is introduced into the device since a rack previously arranged in tray #314 can be loaded in tray #311 resulting in the rack destination data being reset when the rack is introduced into the device).

Regarding claim 6, modified Champseix teaches the device according to claim 1 above, wherein the scheduler is configured to control the changer in order to vertically orient the tube received in a respective rack according to the tube destination data (The modification of the control of Champseix to further include the scheduler configured to control the changer and determine the tube destination data, as taught by Akutsu, has previously been discussed in claim 1 above.  Champseix additionally teaches vertically orienting the tube received in a rack; Champseix; figs. 1-3, col. 4 lines 61-67, col 5, lines 1-6).

Regarding claim 7, modified Champseix teaches the device according to claim 1 above, wherein the scheduler is configured to control the changer to eject a rack from the device, and to arrange the rack in an output position that varies as a function of the rack destination data (The modification of Champseix to further include the scheduler configured to control the changer and determining the rack destination data, as taught by Akutsu, has previously been discussed in claim 1 above.  Champseix additionally teaches ejecting a rack from the device; Champseix, col. 9 lines 36-41.  The modification therefore resulting in the device being configured to output a rack in an output position that varies as a function of the rack destination data).  

Regarding claim 8, modified Champseix teaches the device according to claim 1 above, wherein the scheduler is configured to eject a rack having empty positions from the device, in response to a user command or in response to the passing of a chosen duration (The modification of Champseix to further include the scheduler has previously been discussed in claim 1 above.  Akutsu further teaches the scheduler is configured to eject a rack based on the passing of a chosen duration; [0090]).  

Regarding claim 9, modified Champseix teaches the device according to claim 7 above, in which, after a rack having empty positions has been ejected, the scheduler is arranged to introduce into the device a new rack having an at least equal number of empty positions (The modification of Champseix to further include the scheduler of Akutsu has previously been discussed in claim 1 above.  Akutsu additionally teaches the scheduler introduces a new rack; [0034-0035] after a rack having empty positions has been ejected; [0081-0082]).  

Regarding claim 10, modified Champseix teaches the device according to claim 1 above, further comprising a zone for connection to a conveyor of racks (Champseix; col. 9 lines 36-41).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Le Comte (US 2009/0142844; Pub Date: Jun. 4, 2009; already of record – hereinafter “Le Comte”), in view of Kontos.

Regarding claim 11, Champseix teaches a process for agitating and sampling tubes (Le Comte; [0124-0129]), comprising: 3Application No.: 15/775245Atty. Dock. No.: 037279.00002
a. racks with at least one tube containing at least one biological liquid, a device for agitating and collecting biological liquid samples (Le Comte; figs. 1 & 2, #14, [0126-0127]), 
b. determining a tube destination data in the device and a rack destination data which receives a tube (Le Comte; [0129]), 
c. determining a final tube location received in the device based on the tube destination data and the rack destination data received in the device (Le Comte teaches tubes are sorted and stored in different racks with the gripper displacing the tubes as a function of the results of the analysis, as a function of optimizing space in the racks, or as a function of additional analysis to be performed; [0042]), 
wherein the final location includes a rack designation received in the device and a tube position on each rack, wherein the final tube location is different from the tube location when the rack that originally received into the device (Le Comte teaches tubes are sorted and stored in different racks as a function of the results of the analysis, as a function of optimizing space in the racks, or as a function of additional analysis to be performed; [0042], and that the final tube location is different from the original tube location; [0129]), 
d. collecting the biological liquid samples in each tube received in the device (Le Comte; [0127]), and 
e. placing the tube in it the final tube location after step d) (Le Comte; [0128-0129]).
Le Comte does not teach inserting at least three racks into a device.
However, Kontos teaches the analogous art of a process for agitating samples (Kontos; fig.3, [0032]) wherein the process comprises inserting at least three racks (Kontos; [0033-0034]) into a device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process for agitating sample of Le Comte, to comprise inserting at least three racks into the device, as taught by Kontos, because Kontos teaches the process for agitating sample comprising inserting at least three racks into the device allows for sample racks of different configurations, including size and shape, to be mounted on the agitator (Kontos; [0019]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Le Comte and Kontos both teach a process for agitating samples (Kontos; fig.3, [0032]).

Response to Arguments
Applicant(s) arguments filed on 03/04/2021 with respect to the 102 rejection over claim 11, based on Le Comte, have been fully considered but were not found persuasive.  
Applicant(s) argue on page 6 of their remarks that Le Comte does not teach or suggest agitating racks, but rather discloses agitating a single tube one by one.  Applicant(s) further argue that at best, Le Comte teaches three individual agitators each of which agitates a single tube.  
The Examiner respectfully disagrees.  First, the definition of rack is merely “a framework, stand, or grating on or in which articles are placed”.  That being said, Le Comte teaches an agitator comprising three agitation wheels each having a housing into which a tube for agitating can be inserted and all mounted on a common rotary shaft (Le Comte; [0103]).  Therefore, the housing meeting the definition of a rack since the tube is placed in the housing.  Furthermore, Le Comte specifically teaches the racks are common to the rotary shaft, therefore the device not comprising “three individual agitators” as Applicant(s) allege, but rather a single agitator.  Second, Applicant(s) arguments are towards the amended claim language and do not apply to current grounds of rejection.  Consequently, the examiner contends that the new grounds of rejection does teaches the amended claim language (see prior art rejection above) and therefore, Applicant(s) arguments are rendered moot.

Applicant(s) arguments with respect to the 103 rejection over claims 1-10, based on Champseix, have been fully considered but were not found persuasive. 
Applicant(s) argue on page 6 of their remarks that Champseix does not teach or suggest the amended claim language “a controller comprising a scheduler wherein the controller is configured to control the scheduler”.  The Examiner agree with Applicant(s) arguments, however, Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection which the Examiner contends does teach the amended limitation recited above.  Therefore, Applicant(s) arguments are rendered moot.
Applicant(s) argue on page 7 of their remarks that Champseix and Kontos relate to disparate devices having distinct designs for achieving different goals and thus not combinable, and it is not even clear how one of ordinary skill in the art would even attempt to modify Champseix’s agitator with Konto’s agitator, and therefore there is no reason to combine the references and would not result in the claimed device.  The Examiner respectfully disagrees with Applicant(s) arguments.  First, the Examiner notes that it is a matter of the Applicant(s) opinion that Champseix and Kontos relate to disparate devices having distinct designs for achieving different goals, there is no reason to combine, and that the combination would not result in the claim device.  Second, the combination of Champseix with Kontos does not relate to disparate devices since Champseix and Kontos both teach the analogous art of an agitator, and the modification would have been obvious to one of ordinary skill in the art since Kontos teaches the agitator capable of agitating at least three racks simultaneously allows for sample racks of different configurations, including size and shape, to be mounted on the agitator (Kontos; [0019]).  Lastly, the modification would result in the claimed device since the modification would result in the agitator of Champseix being capable of agitating at least three racks simultaneously.  Therefore, modified Champseix meeting the claim language as recited in claim 1.

Other References Cited
The prior art made of record and not relied upon is considered pertinent to Applicant(s) disclosure include:
Bysouth et al. (US 2005/0058574) teaches a changer that arranges sample tubes from one location to another.
Andlauer et al. (US 10,764,922) teaches a device for agitating and collecting biological liquid samples comprising an agitator, a sampling apparatus, a changer, and a scheduler.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Kathryn Wright/Primary Examiner, Art Unit 1798